Order, in so far as appealed from, denying motion to strike out the second cause of action affirmed, with ten dollars costs and disbursements. We are of opinion that there is a single cause of action presented by this complaint despite its subdivision into two causes of action, the entire transaction, including the alleged compromise, being based upon fraud, so that, giving to the complaint this liberal view, it is incumbent upon plaintiff to establish the fraud inducing the contract originally as well as the compromise, the latter, of course, being no compromise at all if brought about by means of fraud and deceit. Appellants are given twenty days after notice of entry of order to answer. Young, Kapper, Hagarty and Tompkins, JJ., concur; Lazansky, P. J., concurs in result.